DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 12 April 2022. Examiner acknowledges the amendments to claims 1, 31, and 72. Claims 1-2, 5, 7, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31-33, 42, 46, 48, and 72 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 11, 13, 15, 17, 19, 21, 23, 25, 31-33, 46, 48, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – previously cited) in view of Patolsky (WO 2015/059704 A1 - previously cited).
Regarding claim 1, Wang teaches a system for monitoring at least a presence of a bioanalyte, comprising (Paragraph [0080]): a substrate having a skin contact surface (Paragraphs [0011] and [0110]), a microneedle outwardly protruding from said skin contact surface (Paragraphs [0011] and [0110] and Fig. 1A), a sensing complex positioned in said microneedle (Paragraph [0063] and Fig. 1A and 1B (elements 101 (microneedle) and 102 (probe)), and a circuit attached to said substrate (Paragraph [0066]); an affinity moiety effective to react specifically with the bioanalyte to produce a reaction product (Paragraphs [0063] and [0081]).
Wang fails to teach said sensing complex comprises a nanostructure modified by a functional moiety covalently attached thereto, and a source electrode and a drain electrode, wherein said nanostructure is disposed between said source electrode and said drain electrode and serves as a charge carrier channel, and said circuit configured for applying voltage to said nanostructure and monitoring changes in a source-drain current within said nanostructure responsively to a reaction between said reaction product and said functional moiety of said nanostructure within said microneedle. Patolsky is analogous art as it teaches a system for monitoring at least a presence of a bioanalyte. Patolsky teaches a sensing complex comprises a nanostructure (Patolsky, Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28) modified by a functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky), a source electrode and a drain electrode, wherein said nanostructure is disposed between said source electrode and said drain electrode and serves as a charge carrier channel (Page 19, lines 4-17), and a circuit configured for applying a voltage to said nanostructure and monitoring changes in a source-drain current within said nanostructure (Page 19, lines 4-17 of Patolsky) responsively to a reaction between a reaction product and said functional moiety of said nanostructure (Page 17, line 29-Page 18, line 2 of Patolsky).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, as taught by Patolsky. Furthermore, this would have been modified in order to effect a change in the electrical property of the nanostructure (Page 17, line 30 – Page 18, line 2 of Patolsky). Moreover, it would have been obvious so as to modify the system of Wang so as to incorporate the nanostructure of Patolsky as this is mere simple substitution of one sensing system for monitoring the presence of a bioanalyte for another (MPEP 2143(I)(B)) with the similar expected result of detecting a bioanalyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to reaction between a reaction product and said functional moiety, as taught by Patolsky. This would have been modified in order to indicate the presence/amount of a reductant-producing or oxidizer-producing substance (Page 28, lines 25-27 of Patolsky).
Regarding claim 2, Wang in view of Patolsky teach the nanostructure comprising a structure selected from the group consisting of a semiconductor nanostructure, a conductive nanostructure and a carbon nanotube (Page 15, lines 13-14, and Page 19, lines 18-28 of Patolsky).
Regarding claim 5, Wang in view of Patolsky teach said affinity moiety is immobilized to said nanostructure (Paragraph [0081] of Wang).
Regarding claim 7, Wang in view of Patolsky teach said affinity moiety is immobilized to a medium in said microneedle, other than said nanostructure (Paragraph [0079] and [0081] of Wang).
Regarding claim 11, Wang in view of Patolsky teach said affinity moiety is immobilized to an integral wall of said microneedle (Paragraph [0071] and [0088] of Wang).
Regarding claim 13, Wang in view of Patolsky teach said skin contact surface is adherent to a skin of a subject (Paragraph [0110] of Wang).
Regarding claim 15, Wang in view of Patolsky teach a drug delivery system having an actuator, attached to or integral with said substrate (Paragraph [0070] and [0074] of Wang), and a controller configured to receive a signal pertaining to said binding from said circuit and operate said actuator to deliver a drug via a channel responsively to said signal (Paragraph [0070] and [0071] of Wang).
Regarding claim 17, Wang in view of Patolsky teach said channel is in said microneedle (Paragraph [0074] of Wang).
Regarding claim 19, Wang in view of Patolsky teach said channel is in an additional microneedle, outwardly protruding from said substrate (Paragraphs [0070-0071] and [0113] of Wang).
Regarding claim 21, Wang in view of Patolsky fail to teach said sensing complex comprises a transistor and wherein said nanostructure is a charge carrier channel in said transistor. 
Patolsky further teaches a sensing complex comprises a transistor and wherein a nanostructure is a charge carrier channel in said transistor (Page 19, lines 11-28 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a sensing complex comprising a transistor and wherein a nanostructure is a charge carrier channel in said transistor, as taught by Patolsky as this is mere simple substitution of one sensing system for monitoring the presence of a bioanalyte for another (MPEP 2143(I)(B)) with the similar expected result of detecting a bioanalyte.
Regarding claim 23, Wang in view of Patolsky fail to teach said circuit is configured for applying a gate voltage to a gate of said transistor. 
Patolsky further teaches a circuit configured for applying a gate voltage to a gate of a transistor (Page 19, lines 11-28 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a circuit configured for applying a gate voltage to a gate of a transistor, as taught by Patolsky. This would have been modified in order for the nanostructure to become conducting (Page 19, lines 24-26 of Patolsky).
Regarding claim 25, Wang in view of Patolsky teach said reaction product comprises a redox reactive species (Paragraph [0063] of Wang).
Wang in view of Patolsky fail to teach said reaction between said reaction product and said functional moiety is a redox reaction and said circuit is configured for controlling said gate voltage such as to reverse said redox reaction. 
Patolsky further teaches a reaction between a reaction product and a functional moiety is a redox reaction (Page 28, line 21 – Page 29, line 8 of Patolsky) and a circuit configured for controlling a gate voltage such as to reverse a redox reaction (Page 28, lines 20-30 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a reaction between a reaction product and a functional moiety to be a redox reaction as taught by Patolsky. This would have been modified in order to decrease surface electron density (Page 29, lines 8-9 of Patolsky).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a circuit configured for controlling a gate voltage such as to reverse a redox reaction, as taught by Patolsky. This would have been modified in order to change the electron density of the nanowire (Page 28, lines 27-30 and Page 29, lines 26-32 of Patolsky).
Regarding claim 31, Wang teaches a method of monitoring at least a presence of a bioanalyte, comprising (Paragraph [0080]): introducing into a skin of a subject, a microneedle having therein a sensing complex (Paragraph [0063], Fig. 1A and 1B, elements 101 (microneedle) and 102 (probe)), an affinity moiety effective to react specifically with the bioanalyte to produce a reaction product (Paragraphs [0063] and [0081]).
Wang fails to teach a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, and a source electrode and a drain electrode, wherein said nanostructure is disposed between said source electrode and said drain electrode and serves as a charge carrier channel, applying voltage to said nanostructure, and monitoring changes in a source-drain current within said nanostructure responsively to a reaction between said reaction product and said functional moiety of said nanostructure within said microneedle. Patolsky teaches a sensing complex comprising a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by a functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky), a source electrode and a drain electrode, wherein said nanostructure is disposed between said source electrode and said drain electrode and serves as a charge carrier channel (Page 19, lines 4-17), applying voltage to said nanostructure (Page 19, lines 4-6), and monitoring changes in an electrical property of said nanostructure (Page 19,lines 4 -6 of Patolsky) responsively to a reaction between said reaction product and said functional moiety of said nanostructure (Page 17, line 29-Page 18, line 2 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang, to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, and a source electrode and a drain electrode, wherein said nanostructure is disposed between said electrodes and serves as a charge carrier channel (Page 19, lines 4-17), as taught by Patolsky. Furthermore, this would have been modified in order to effect a change in the electrical property of the nanostructure (Page 17, line 30 – Page 18, line 2 of Patolsky). Moreover, it would have been obvious so as to modify the system of Wang so as to incorporate the nanostructure of Patolsky as this is mere simple substitution of one sensing system for monitoring the presence of a bioanalyte for another (MPEP 2143(I)(B)) with the similar expected result of detecting a bioanalyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang, to apply a voltage to said nanostructure, and monitoring changes in an electrical property of said nanostructure responsively to reaction between said reaction product and said functional moiety, as taught by Patolsky. It would merely be combining prior art elements according to known methods to yield predictable results. Furthermore, this would have been modified in order to indicate the presence/amount of a reductant- producing or oxidizer-producing substance (Page 28, lines 25-27 of Patolsky).
Regarding claim 32, Wang in view of Patolsky teach said introducing comprising establishing contact between said skin and a skin contact surface of a substrate, wherein said microneedle outwardly protrudes from said skin contact surface (Paragraphs [0011] and [0110], and Fig. 1A of Wang).
Regarding claim 33, Wang in view of Patolsky teach comprising delivering a drug through said skin via a channel responsively to said monitoring (Paragraph [0070]-[0071] and [0113] of Wang).
Regarding claim 46, Wang in view of Patolsky teaches the system according to claim 1, but Wang fails to explicitly disclose that said functional moiety is a redox reactive moiety. Patolsky discloses that said functional moiety is a redox reactive moiety (Page 29, lines 1-8 and Fig. 1D of Patolsky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky in order to incorporate that said functional moiety is a redox reactive moiety as taught by Patolsky so as to decrease surface electron density to increase current flowing through the FET (Patolsky, Page 29, lines 8-10).
Regarding claim 48, Wang in view of Patolsky teaches the system according to claim 1, however Wang fails to explicitly disclose that wherein said functional moiety comprises at least one functional group capable of reversible change in an oxidation number or oxidation state of at least one of its atoms. Patolsky discloses that wherein said functional moiety comprises at least one functional group capable of reversible change in an oxidation number or oxidation state of at least one of its atoms (Page 28, lines 20-30 of Patolsky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky in order to incorporate that said functional moiety comprises at least one functional group capable of reversible change in an oxidation number or oxidation state of at least one of its atoms as taught by Patolsky so as to allow for a detectable change in an electrical property to indicate the presence and/or amount of a reductant producing or oxidizer producing substance (Patolsky, Page 28, lines 25-30).
Regarding claim 72, Wang in view of Patolsky teaches the system according to claim 1, however Wang fails to explicitly disclose that wherein said sensing complex comprises a gate electrode, forming, together with said source electrode, said drain electrode and said nanostructure, a transistor, wherein said circuit is configured to apply gate voltage to said gate electrode to effect said source-drain current. Patolsky discloses that wherein said sensing complex comprises a gate electrode, forming, together with said source electrode, said drain electrode and said nanostructure, a transistor, wherein said circuit is configured to apply gate voltage to said gate electrode to effect said source-drain current (Patolsky, Page 19, lines 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky in order to incorporate that wherein said sensing complex comprises a gate electrode, forming, together with said source electrode, said drain electrode and said nanostructure, a transistor, wherein said circuit is configured to apply gate voltage to said gate electrode to effect said source-drain current as taught by Patolsky so as to allow for the measuring of changes in the source drain current, which is affected by the interaction between the nanostructure and the target molecule (Patolsky, Page 19, Lines 14-17, 26-28).
Claims 27, 29, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – previously cited) in view of Patolsky (WO 2015/059704 A1 - previously cited), as applied to claims 1 and 31 above, further in view of Wisniewski (US 20120265034 A1 – previously cited).
Regarding claim 27 and 42, Wang in view of Patolsky teach claims 1 and 31 as discussed above. Wang in view of Patolsky further teach a needle outwardly protruding from said contact surface (Paragraphs [0011] and [0110] and Fig. 1A of Wang), having therein a complex which comprises a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by said functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky).
Wang in view of Patolsky fail to teach the system further comprising a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety; wherein said circuit is configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. Wisniewski is analogous art as it teaches a system for monitoring at least a presence of a bioanalyte. Wisniewski teaches why one would calibrate the glucose sensor of Wang in view of Patolsky before using it (Paragraph [0079] of Wisniewski). Wisniewski teaches a calibration method uses a calibration moiety that is devoid of an affinity moiety (Paragraph [0079] of Wisniewski). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Patolsky to comprise a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety as taught by Wisniewski. This would have been modified in order to provide more accurate glucose measurements (Paragraph [0038] of Wisniewski).
As modified by Patolsky and Wisniewski, the system of Wang comprises a circuit configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. One would subtract changes in the electrical property of the calibration nanostructure from the electrical changes of the nanostructure in order to compare the measurements. Wisniewski teaches that the non-sensing moieties that provide a reference signal to which the signal modulated by the analyte of interest may be compared for calibration (Paragraph [0070] of Wisniewski), which supports why one would subtract/compare the electrical changes of the calibration nanostructure from the nanostructure.
Regarding claim 29, Wang in view of Patolsky, further in view of Wisniewski teach a calibration complex comprises a non-sensing moiety (Paragraph [0079] of Wisniewski).
Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 9), Applicant’s arguments are not considered to be persuasive.
Regarding Applicant’s argument that the examiner did not properly apply MPEP 2143(I)(B), wherein the modification changes the principle of operation of Wang, such that it would not be obvious to perform chemical reactions within a microneedle, Wang in view of Patolsky is still considered to read on this limitation as Wang does disclose sensing substances while they are inside the needle. As seen in Figures 5A-B of Wang, element 504, which does the sensing when the transdermal fluid contacts element 504 is seen to be inside element 503, which is a hollow microneedle constituent, such that the sensing is performed within the microneedle (FIG. 5A shows a solid microneedle constituent 501 and a hollow microneedle constituent 503 of an exemplary array of bicomponent microneedle electrodes 500. The solid microneedle constituent can be coated with a conductive material to form a working electrode, e.g., such as a platinum working electrode 502. FIG. 5A also shows a process to assemble the platinum-coated solid microneedles 502 with the hollow microneedle cover 503 (Wang, Paragraph [0088]); A unique analyte can be detected at each microneedle within the sensing array, or multiple analytes can be detected by several electrodes housed in one microneedle (Wang, Paragraph [0071]). Furthermore, the system of Wang can still be modified so as to incorporate the nanostructure as of Patolsky as Wang’s disclosure of a hollow microneedle (Wang, Paragraph [0071], [0088]) is considered to obviate the modification of Wang in view of Patolsky due to Patolsky’s disclosure of the use of a microchannel (Patolsky, page 9, lines 9-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791